Citation Nr: 1613642	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  10-37 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for chronic rhinitis.

2.  Entitlement to a compensable evaluation for the residuals of a tonsillectomy.

3.  Entitlement to service connection for difficulty breathing due to a broken nose.

4.  Entitlement to service connection for concussion and paralysis due to a car accident.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for left hip pain.

8.  Entitlement to service connection for bilateral knee pain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Pursuant to the August 2015 Board Remand, the Veteran was scheduled for a personal hearing before a Veterans Law Judge on December 7, 2015, for which he failed to appear.  In a statement received by the RO on December 9, 2015, the Veteran requested that the hearing be rescheduled because he was scheduled for an outpatient medical procedure on the date of the hearing.  In support of his contentions, the Veteran submitted evidence confirming that he was scheduled for an outpatient surgical procedure on December 7, 2015.  As of the date of this decision, no action has been taken to reschedule the Veteran's requested hearing.

The Veteran has a right to provide hearing testimony on appeal.  See 38 U.S.C.A. § 7107(b) (West 2014); 38 C.F.R. § 20.700(a) (2015).  In light of the Veteran's explanation for his failure to appear, it has been determined that he has presented good cause to have his hearing rescheduled and the cause for his failure to appear arose under such circumstances that a timely request for postponement could not have been submitted prior to the scheduled hearing date.  See C.F.R. § 20.705.  As such, a remand of the Veteran's appeal is necessary to afford him another opportunity to testify at his requested hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a member of the Board sitting at the RO in Houston, Texas.  The Veteran should be notified of the date, time, and place of such hearing by letter mailed to his current address of record.  After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

